
	
		II
		112th CONGRESS
		2d Session
		S. 3586
		IN THE SENATE OF THE UNITED STATES
		
			September 20, 2012
			Mr. Franken (for himself
			 and Mr. Leahy) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide reimbursement under the Medicaid program to
		  individuals and entities that provide voluntary non-emergency medical
		  transportation to Medicaid beneficiaries for expenses related to no-load
		  travel.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Recruiting Individuals to Drive
			 Our Elders Act of 2012 or the RIDE Act of 2012.
		2.Reimbursement
			 for no-load travel costs incurred by volunteers providing non-emergency medical
			 transportation to Medicaid beneficiaries
			(a)In
			 generalNot later than 90
			 days after the date of enactment of this Act, the Secretary of Health and Human
			 Services shall publish an interim final rule to revise the Medicaid
			 transportation regulations at sections 431.53 and 440.170 of title 42, Code of
			 Federal Regulations, as necessary, to allow a State plan for medical assistance
			 under title XIX of the Social Security Act to provide, at the option of the
			 State, reimbursement for costs attributable to providing no-load volunteer
			 travel services to individuals eligible for medical assistance under the State
			 plan who require transportation to receive non-emergency medical
			 treatment.
			(b)No-Load
			 volunteer travel serviceFor purposes of subsection (a), the term
			 no-load volunteer travel service means travel services
			 that—
				(1)are provided by a
			 person who, as determined by a State, local, or tribal government, provides
			 such services on a volunteer basis (referred to in this subsection as a
			 volunteer); and
				(2)are necessary for
			 the volunteer to—
					(A)travel from the
			 originating location of the volunteer to the location of an individual who is
			 eligible for medical assistance under the State Medicaid plan and requires
			 transportation to receive non-emergency medical treatment (including, for
			 purposes of an individual who requested transportation to receive non-emergency
			 medical treatment and subsequently refused such transportation or was not
			 present at the requested pick-up location, any travel that is necessary for the
			 volunteer to return to their originating location);
					(B)for purposes of
			 an individual who has been provided transportation by the volunteer to receive
			 non-emergency medical treatment and is required to remain at the treatment
			 location overnight or for an extended period of time (as determined appropriate
			 by a State, local, or tribal government), return to the originating location of
			 the volunteer and, following the completion of such treatment, travel back to
			 the treatment location; and
					(C)following any
			 transportation that is necessary to return an individual who has received
			 non-emergency medical treatment to their pick-up location, return to the
			 originating location of the volunteer.
					
